Citation Nr: 0410146	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an effective date, prior to January 11, 2001, 
for a grant of a 100 percent schedular evaluation for chronic 
renal failure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
September 1962.  

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico.  The Board last remanded 
this case to the RO in May 1996 under docket number 92-24 800.  
The case was only recently returned to the Board and it has been 
assigned a different docket number as reflected on the title page.

The record shows that the RO issued a decision in September 2003 
granting entitlement to special monthly compensation based on a 
need for regular aid and attendance effective January 11, 2001.  
This decision resolved a pending appeal seeking entitlement to 
this benefit.  There is, as yet, no record of a notice of 
disagreement with the RO determination of the effective date for 
this benefit. 

As to the issue of entitlement to an earlier effective date for a 
100 percent evaluation for chronic renal failure, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part. 


FINDINGS OF FACT

1.  The veteran completed a timely appeal to the Board on the 
issue of service connection for a psychiatric disorder.

2.  In an August 2001 letter to the RO, the veteran stated that he 
was withdrawing his appeal on the issue of service connection for 
a psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002) and 
as amended at 68 Fed. Reg. 13236 (Mar. 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO denied the claim of entitlement to 
service connection for a psychiatric disorder in July 1990, and 
that a notice of disagreement was received in October 1990.  The 
RO issued a statement of the case in February 1991, and received 
the veteran's substantive appeal in October 1991.  The veteran 
executed the appeal form.  

The Board remanded the matter in May 1994 and May 1996.  The 
veteran submitted a signed handwritten statement to the RO in 
August 2001 wherein he advised the RO that that the appeal with 
respect to the issue of service connection for a psychiatric 
disorder was being withdrawn.  The letter indicated that he wished 
to proceed with a claim for special monthly compensation.


Analysis

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  
A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204(b) 
(2003).  The Board decision in 1994 advised him that a remand was 
in the nature of a preliminary order and did not constitute a 
decision on the merits of his appeal. 

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. § 
20.204(c) (2003).  

The manner in which the appellant informed the Board that the 
issue was being withdrawn meets the standard in the current and 
prior versions of the regulation.  Therefore, there remain no 
allegations of errors of fact or law for appellate consideration 
regarding this issue.  

Accordingly, the Board does not have jurisdiction to review the 
appeal and to the extent indicated, it is dismissed as to the 
foregoing claim without prejudice.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) holding the VCAA is not applicable where it could not affect 
a pending matter or could have no application as a matter of law.  
The recently published regulatory amendments merely implement the 
VCAA and do not provide any rights other than those provided by 
the VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


ORDER

The appeal of entitlement to service connection for a psychiatric 
disorder is dismissed.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The record shows that the veteran brought an appeal to the Board 
from a rating decision in July 1990 wherein the RO denied an 
increased rating for chronic renal failure (rated as chronic 
nephritis at that time and 30 percent disabling).  The 
representative's presentation in August 1992 argued that the 
veteran was unable to work on account of his disabilities thereby 
raising the intertwined issue of entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU).  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

At that time the veteran's service-connected disabilities 
consisted of chronic nephritis (with hypertension) and diabetes.  
Both bases of entitlement could produce a 100 percent evaluation.  
There was evidence at the 1991 RO hearing of an existing award of 
Social Security (SSA) disability benefits. 


The veteran argues that he should receive the 100 percent 
evaluation as early as the date of claim, which the record shows 
he filed in May 1989.  Further, records received from the SSA show 
that nephritis was one of the disabling conditions listed in the 
favorable disability determination in 1981.  In light of the 
record that does not show an intent to limit the appeal to a 
specific rating, it is reasonable to apply the general rule that 
presumes a claimant seeks the highest schedular evaluation 
available.  See AB v. Brown, 6 Vet. App. 35 (1993).  In essence, 
the appeal for an earlier effective for the 100 percent evaluation 
is a continuation of the claim for increase filed in 1989.

It is important to note that the rating scheme for renal disorders 
changed during the period of this appeal.  See 59 Fed. Reg. 2527-
2529 (Jan. 18, 1994).  According to the binding precedent of the 
VA General Counsel, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that provision 
is pending, the first determination is whether the amended 
regulation is more favorable to the claimant.  This is 
accomplished through application of the pre-amendment and post-
amendment version of the regulations to the facts unless it is 
clear from a facial comparison of both versions that one version 
is more favorable.  

If the amended regulation is more favorable, the retroactive reach 
is no earlier than the effective date of the change.  The prior 
version of the regulation is used to rate the veteran's disability 
for any period preceding the effective date of the amendment where 
the current version is deemed more favorable.  The prior version 
of the regulation shall determine the appropriate rating for 
periods both before and after the regulatory change if it is more 
favorable.  VAOPGCPREC 3-00; see also 38 U.S.C.A. § 7104(c).

The Board is of the opinion that a comprehensive medical review 
would materially assist in the adjudication of this appeal.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that each 
disability be viewed in relation to its history.") See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).



("[F]ulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted since both versions of the regulation 
include medical determinations in the assessment of the level of 
disability that have not been made previously.  

Also the changes implemented in 1994 were substantial, and allow 
for a 100 percent evaluation without a need for dialysis.  The RO 
analysis in the June 2002 statement of the case seemed to 
interpret the regulation as requiring dialysis for the 100 percent 
evaluation.  Also, as to the prior version of the regulation, a 
100 percent evaluation appears to have had substantially different 
criteria.  

The statement of the case in February 2001 only considered the 60 
and 80 percent criteria and subsequent supplemental statements of 
the case or the recent statement of the case in June 2002 did not 
compare the two versions of the regulation.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the veteran of the 
evidence and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into the claims file.

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for kidney 
pathology/symptomatology since service.  He should be requested to 
complete and return the appropriate release forms so that VA can 
obtain any identified evidence.  All identified private treatment 
records should be requested directly from the healthcare 
providers.  Regardless of the veteran's response, the VBA AMC 
should obtain all outstanding VA treatment reports for the period 
prior to January 2001.

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  Following the above, the VBA AMC should arrange for a VA 
special genitourinary examination of the veteran by an appropriate 
medical specialist, including on a fee basis if necessary, to 
review the record for the purpose of ascertaining the nature, 
extent of severity of the veteran's chronic nephritis prior to 
January 2001.

The claims file, copies of the previous and amended criteria for 
rating kidney disorders under 38 C.F.R. § 4.115, and a separate 
copy of this remand must be made available to and reviewed by the 
examiner prior and pursuant to conduction and completion of the 
examination(s).  The examiner must annotate the examination 
report(s) that the claims file was in fact made available for 
review in conjunction with the examination(s).

The examiner must be requested to express an opinion as to the 
level of impairment from chronic nephritis from 1979 in the 
context of the rating criteria in effect prior to February 17, 
1994 and as amended from that date.  

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  

In particular, the VBA AMC should review the requested examination 
report(s) and required medical opinion(s) to ensure that they are 
responsive to and in complete compliance with the directives of 
this remand and if they are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC must review the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A, 5107) are fully 
complied with and satisfied.

7.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the issue 
of entitlement to an effective date, prior to January 11, 2001, 
for a grant of a 100 percent evaluation for chronic nephritis.  
The VBA AMC should also adjudicate the intertwined issue of 
entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  A reasonable period 
of time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, if 
in order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no action 
unless otherwise notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect the 
outcome of his claim for an earlier effective date for a grant of 
a 100 percent schedular evaluation for his kidney disease, and may 
result in a denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



